Hurt, J.
The appellant was convicted of an aggravated assault and battery. The information fails to charge the venue. The venue, however, is alleged in the complaint. Does this cure the information ? We are of the opinion that it does not.
The fifth subdivision of the requisites of an information requires that “it must appear that the place where -the offense is charged to have been committed is within the jurisdiction of the court where the information is filed.” This must appear from the information itself, and not from any other source.
The conviction for aggravated assault and battery is fatally defective upon another ground. The defendant is charged with an aggravated assault and battery upon a female. The information alleges that he is amale, omitting “adult.” There are no other grounds of aggravation alleged.
The judgment is reversed and the information quashed.

Reversed and dismissed.

Opinion delivered October 25, 1882.